Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-11 are pending.  
Priority
Instant application 17024727, filed 3/19/2021 claims priority as follows:

    PNG
    media_image1.png
    112
    414
    media_image1.png
    Greyscale
.

Information Disclosure Statements
All references from IDS(s) received 9/18/2020 has been considered unless marked with a strikethrough.
Response to Restriction Election
	In the response received 1/05/2022, Applicant elects Group I, claims 1-5 without traverse.  With respect to the specie election Applicant elects:

    PNG
    media_image2.png
    119
    641
    media_image2.png
    Greyscale

	If the elected specie is not identified in the art then Examiner will expand his search.  Applicant specie was not identified in the art. 
 Examiner expanded his search.  The expanded specie reads on clams 1, 4-5.  Claims 2-3 are withdrawn as not reading on the expanded specie.

Claim Rejection – 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as anticipated by US-7968746 (“the ‘746 patent”).
	The ‘746 patent teaches for example 38-39.  These compounds have R1 = H, L = Linker have a carbon backbone,  R3 and R4 = methyl – a C1-C6 alkyl,  With respect to claim 24, and 30-31, the hydrochloride is at least an acceptable anion, the second structure in the list is met and the art teaches compositions for an overlapping utility.
	In this case, the starting material is the free base compound, which is then turned into the salt.  Therefore, the starting material is the anticipating compound.

    PNG
    media_image3.png
    447
    263
    media_image3.png
    Greyscale

With respect to compositions, the ‘746 patent teaches for example:
(2)    The application discloses compositions and methods useful for treatment, prevention, or suppression of diseases, developmental delays and symptoms related to mitochondrial disorders, such as Friedreich's Ataxia, Leber's Hereditary Optic Neuropathy, Kearns-Sayre Syndrome, mitochondrial myopathy, encephalopathy, lactacidosis, and stroke, and cerebral vascular accidents, and for modulating energy biomarkers in a subject. Compositions of the present invention are administered to a subject for the purpose of compensating for mitochondrial dysfunction and for improving mitochondrial functions. Methods and compounds useful in treating other disorders such as Amyotrophic Lateral Sclerosis (ALS), Huntington's and Parkinson's are also disclosed.

(75)    In another embodiment, the invention embraces one or more compounds of formula I, Ia, Ib, Iaa, and/or Ibb, in combination with a pharmaceutically acceptable excipient, carrier, or vehicle.
Conclusions
	No claims allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLINTON A BROOKS/Primary Examiner, Art Unit 1622